Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 12/15/2020 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1, 6, 8, 13, 15 and 20 is currently amended. Claims 5, 12 and 19 are cancelled. No new claim is added. No new matter is added.

Allowable Subject Matter
3.	Claims 1-4, 6-11, 13-18 and 20 are allowed.

 
Following is Examiner's statement of reason for allowance

4.	Independent claim 1, 8 and 15 are allowable because prior art fails to teach or suggest, either alone or in combination,  encoding character embeddings, using any one or any combination of convolutional neural networks (CNNs) and recurrent neural networks (RNNs); applying a relative-position-aware self-attention function to each of the character embeddings and an input mel-scale spectrogram; encoding the character embeddings to which the relative-position-aware self-attention function is applied concatenating the encoded character 
5.	Claims 2-4 and 6-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for speech extraction of claim 1.
6.	Claims 9-11 and 13-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the apparatus for performing speech synthesis of claim 8.
7.	Claims 16-18 and 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 15 as non-transitory computer readable storing instruction of claim 15.
8.	The closet prior art of Arik Sercan O (US 2019/0122651) in view of Samy Bengio (US 2019/0311708) and in further view of Donglin Song (US 2020/0134804)   teaches method and apparatus for speech synthesis but further fails to teach  or suggest, either alone or in combination,  encoding character embeddings, using any one or any combination of convolutional neural networks (CNNs) and recurrent neural networks (RNNs); applying a relative-position-aware self-attention function to each of the character embeddings and an input mel-scale spectrogram; encoding the character embeddings to which the relative-position-aware self-attention function is applied concatenating the encoded character embeddings and the encoded character embeddings to which the relative-
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677